BARRY, Judge,
concurring.
One track official knew Congé was ineligible before the race on December 5, 1981. Eleven days later he told a Steward about the violation, but for some unpardonable and unexplained reason, the matter went unreported for 54 days until revealed by Bob Roesler in his sports column on January 28, 1982. On that date third place owner (Fox) filed a protest with the Stewards and the Racing Commission.
Two additional requests (February 10th and February 20th) for action were filed with the Commission, but to no avail. Meanwhile, on March 9th the second place owner (Driftwood) joined Fox’s complaint to the Stewards. Finally, the Stewards rejected Fox’s protest on March 14th — 99 days after the contested race and 45 days after the first protest was filed.
A horse must be eligible to run a race. LAC 11-6:25.17. If a pre-race laboratory test reveals an excessive prohibited medication (an uncontested fact here) the horse shall be withdrawn from the race. LAC 11-6:35.18. The pre-race blood test is solely to determine eligibility — if positive the horse cannot run — period. Hence, an ineligible horse certainly can’t share a purse. It logically follows the post-race urine analysis should only prevail when the pre-race test is negative, otherwise, there is no reason to pre-race test.
Fairgrounds management should be commended for two reasons. First, Mr. Rous-sel gratuitously testified the Fairgrounds “agreed to take the total responsibility in this matter....” Second, instituting the pre-race blood test was voluntary and a genuine effort to “police” the sport. I also note that there is no evidence or allegation that the owner, Mr. Stall, had any knowledge of Congé’s condition.
Considering the unique facts of this case, plus the three “pre-appeals” filed before the Steward’s ruling, I agree that R.S. 4:172 B should be applied. Further, the five day limitation to appeal is inapplicable because the record is void of any date when prescription would commence.
*792The lack of timely action by the Stewards certainly contributes to the public’s lack of confidence in the sport of kings (and the sport of Who Dat’s).
I respectfully concur.